UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 19, 2015 HPEV, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53443 75-3076597 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 8875 Hidden River Pkwy, Suite 300 Tampa, Florida 33637 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813) 975-7567 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year On August 19, 2015, the stockholders of HPEV, Inc. (the “Company”) at a special meeting of stockholders, voted, among other things, to amend the Company’s Articles of Incorporation to (i) change the name of the Company from “HPEV, Inc.” to “Cool Technologies, Inc.”, and (ii) increase the authorized shares of common stock of the Company from 100,000,000 shares to 140,000,000 shares. Item 5.07 Submission of Matters to a Vote of Security Holders. On August 19, 2015, the Company held a special meeting of stockholders (the "Meeting") at the offices of the Company located at 8875 Hidden River Pkwy, Suite 300, Tampa, Florida. As of the record date for the Meeting, July 10, 2015, there were 66,192,630 shares of common stock issued and outstanding plus 7,000,000 additional shares entitled to vote as a result of the 140 shares of Series A Convertible Preferred Stock outstanding as of such date (each of the issued and outstanding share of Series A Convertible Preferred Stock is entitled to vote as 50,000 shares of common stock). The Company received proxies from stockholders holding an aggregate of 51,123,259 shares, or 69.85% of the issued and outstanding shares (including the shares underlying the preferred stock). The amendment to the Articles of Incorporation of the Company to change its name from “HPEV, Inc.” to “Cool Technologies, Inc.” was approved. The amendment to the Articles of Incorporation of the Company to increase the authorized shares of common stock of the Company from 100,000,000 shares to 140,000,000 shares was approved. Donald Bowman, Christopher McKee, Richard J. “Dick” Schul and Daniel C. Ustian were each elected as directors of the Company to serve until the next annual meeting of stockholders. The final voting results on these matters at the Meeting are set forth below. Proposal 1: To authorize the amendment of the Company’s Articles of Incorporation to change its name from “HPEV, Inc.” to “Cool Technologies, Inc.”. Votes For Votes Against Votes Abstained 50,298,906 262,722 586,584 There were 3,391,188 broker non-votes for Proposal 1. 2 Proposal 2: To elect the directors to the Company’s Board of Directors: Votes For Votes Against Votes Abstained Donald Bowman 34,996,029 1,378,836 408,177 Christopher McKee 34,977,251 1,386,336 419,455 Richard J. “Dick” Schul 36,284,722 90,143 408,177 Daniel C. Ustian 36,290,222 84,643 408,177 There were 17,756,368 broker non-votes for Proposal 2. Proposal 3: To amend the Articles of Incorporation of the Company to increase the authorized shares of common stock of the Company from 100,000,000 shares to 140,000,000 shares. Votes For Votes Against Votes Abstained 40,025,861 9,811,951 1,285,447 There were 3,416,191 broker non-votes for Proposal 3. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 3.10 Certificate of Amendmentto Articles of Incorporation 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HPEV, Inc. Date: August 20, 2015 By: /s/ Timothy Hassett Timothy Hassett Chairman and Chief Executive Officer 4
